Order of the Family Court, Queens County, dated June 29, 1967, affirmed, without costs. No opinion. On the appeal from the order of said court dated November 10, 1967, on consent of respondent-appellant said order is modified, on the law and the facts, so as to direct that he pay petitioner’s attorney $300 for legal services rendered in prosecuting the appeal and defending the cross appeal from the order of June 29, 1967. As so modified, order of November 10, 1967 affirmed, without costs. In our opinion, $300 is a fair and reasonable amount for the legal services rendered to petitioner on the appeals from the order of June 29, 1967. Christ, Acting P. J., Hopkins, Benjamin, Munder and Martuseello, JJ., concur.